Citation Nr: 1633216	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  15-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty in the United States Army from March 1948 to March 1952.  The Veteran died in February 2011, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In December 2015, the Board remanded the appeal to the RO in order to obtain outstanding VA treatment records.  These records were obtained and associated with the claims file in May 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in February 2011.  The immediate cause of death was listed as respiratory failure due to multiple myeloma.  Contributing causes were colon cancer, diabetes mellitus, methicillin-resistant staphylococcus aureus (MRSA) infection, and congestive heart failure.

2.  At the time of his death, the Veteran was in receipt of service connection for traumatic arthritis of the cervical spine, residuals of left shoulder injury, and fracture of the simple left frontal bone of the skull.

3.  Multiple myeloma did not manifest during service or within one year of separation, and was not otherwise related to service.

4.  Colon cancer, diabetes mellitus, MRSA infection, and congestive heart failure did not manifest during service or within one year of separation, and were not otherwise related to service.

5.  The Veteran's cause of death was unrelated to service or a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a September 2011 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death.  The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury, and provided a statement of his service-connected disabilities.  The RO also described the requirements for a DIC claim based on a non-service connected disease or injury.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, the Veteran underwent multiple VA examinations during his lifetime, including a bone examination that included an opinion as to a possible link between his service-connected conditions and his multiple myeloma (the primary cause of his death).  In May 2016, the AOJ obtained and associated with the claims file a comprehensive record of the Veteran's VA treatment, beginning in the late 1990s.  The appellant has not identified any other outstanding records that are pertinent to the claim.  As explained below, the Board finds that there is no indication that the cause of the Veteran's death is related to his service.  Thus, additional VA medical opinions would not assist in substantiating the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Law and Analysis

The appellant contends that the Veteran's service-connected disabilities caused or contributed to his death.  In her VA Form 9, she stated: "My husband served his country and received injuries because of that service.  I believe if he hadn't served he wouldn't have those injuries and he could have lived longer."

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).

A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service-connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, that list includes malignant tumors and diabetes mellitus.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors and diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The Veteran's death certificate reflects that he died in February 2011 with a primary cause of respiratory failure due to multiple myeloma.  Listed contributing causes were colon cancer, diabetes mellitus, MRSA, and congestive heart failure.

At the time of death, the Veteran was service-connected for traumatic arthritis of the cervical spine, residuals of left shoulder injury, and fracture of the simple left frontal bone of the skull.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to respiratory failure, multiple myeloma, colon cancer, diabetes mellitus, MRSA, or congestive heart failure.  A March 1952 separation examination revealed no related abnormalities.

Post-service VA treatment records document treatment for a number of conditions.  In 1993, the Veteran was diagnosed with diabetes mellitus type II, and in 2004 a diagnosis of colon cancer was noted.  Congestive heart failure was first diagnosed in the late 2000s, with hypertension diagnosed many years prior.

In July 2008, the Veteran was hospitalized for delirium urosepsis.  Later that month, imaging tests revealed lytic lesions in the skull and C2 level, with indeterminant lesions in the lumbar and thoracic spine.  Following a consultation with a VA oncologist, the Veteran was diagnosed with multiple myeloma.  He subsequently filed a claim for service connection for cancer of the spine.

In October 2008, the Veteran underwent a VA bone examination.  In his report, the examiner noted the prior diagnosis of multiple myeloma.  The examiner then discussed the Veteran's service-connected skull fracture, left shoulder injury, and traumatic arthritis of the cervical spine, noting that these conditions originated from traumatic injuries sustained during active service.  With respect to myeloma, the examiner explained that, "multiple myeloma is a cancer caused by unknown etiology.  Age and race have been linked to this cancer.  Other possible etiologies may include radiation exposure, pesticides, obesity, and hair dye."  However, trauma was not mentioned as a possible etiology for the cancer.  Thus, the examiner opined that the Veteran's myeloma was not caused or a result of his service-connected disabilities.  The examiner acknowledged the Veteran's contention that his cancer began in the 1950s.  However, the examiner clarified that "patients with this cancer do not live long" and the Veteran "did not get this cancer from trauma."

In a February 2009 rating decision, the RO denied entitlement to service connection for cancer of the spine and skull.

Thereafter, the Veteran received treatment at VA medical centers for his myeloma and for a variety of other conditions.  He was hospitalized in June 2010 and October for urinary retention and upper gastrointestinal bleeding.  In December 2010, he was hospitalized again for symptoms of fever and anemia.  At that time, VA records indicate that the Veteran's medical problems included MRSA infection, upper gastrointestinal bleeding, anemia in neoplastic disease, malnutrition, osteoporosis, delirium not otherwise specified, colon carcinoma, chronic obstructive pulmonary disease, and gastroenteritis, among other conditions.  In late January 2011, the Veteran was discharged to hospice care, and he died several days later.

After reviewing the record, the Board finds that there is no probative evidence of a nexus between either the primary or contributing causes of the Veteran's death and his service.  That is, service connection is not warranted for the causes of death listed on the Veteran's death certificate.  The appellant-widow has never contended, and the evidence does not reflect, that the disabilities listed on the death certificate had their onset during the Veteran's active service or within one year of his discharge.  Rather, the record reflects that all the causes of death listed on the death certificate developed many decades after his discharge.

In regard to whether any service-connected disability caused or contributed to the Veteran's death, the Board finds that there is no clinical evidence to support a link between the development of multiple myeloma, colon cancer, diabetes mellitus, MRSA, or congestive heart failure and his service-connected disabilities.  There is simply no evidence that his service-connected disabilities caused or aggravated any of the causes of death listed on the death certificate.  See 38 C.F.R. § 3.310.  Notably, the October 2008 VA examination report specifically found that there was no link between the Veteran's traumatic arthritis, residuals of skull fracture, or left shoulder injury and his multiple myeloma.  As noted above, the examiner explained that the etiology of myeloma is unknown and there was no known relationship between traumatic injury and myeloma.  There is no opinion evidence to the contrary.

With regard to lay evidence, the Board notes that in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  In this case, however, the appellant has not offered any specific contentions regarding why she believes the Veteran's service-connected disabilities caused or contributed to his death.

In sum, the probative medical and lay evidence does not establish a link between the Veteran's multiple myeloma and his service.  The record is likewise against a link between the Veteran's colon cancer, diabetes mellitus, MRSA, or congestive heart failure and his service.  The evidence establishes that there was no relationship between the fatal disease processes and service or a service-connected disability.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


